DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 10, 2022, the applicants have canceled claims 2 and 14 and furthermore, have amended claims 1, 3, 5, 7, 9 and 16.
3. Claims 1, 3-13 and 15-16 are pending in the application. Claims 9-13 and 15-16 remain withdrawn as being directed to n0n-elected subject matter.

                               EXAMINER’S        AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. James H. Patterson on Jan. 31, 2022. The following changes have been made in claims:
Cancel claims 9-13 and 15-16 directed to non-elected subject matter without prejudice.

5. Claims 1 and 3-18, renumbered as claims 1-7, are allowed since the applicants have amended claims to overcome obviousness rejection and furthermore, have filed a terminal disclaimer to overcome ODP rejection. 

6. The drawings are accepted. 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625